DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
The present application is filed as a divisional application of the application 16/498,390 filed on September 27, 2019, now patented as U.S. Patent No. 10,978,304 on April 13, 2021. The prohibition based on the third sentence of 35 U.S.C. 121 is not applied to the divisional application because the divisional application was voluntarily filed by the applicant and not in response to an Office requirement for restriction. MPEP 804.01.
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:
In claim 4, “The indirect heating method using a laser of claim 1” should read --The indirect heating method using the laser of claim 1-- (emphasis added). See claims 2 and 3 for reference.
In claim 5, “An indirect heating method using the laser” should read --An indirect heating method using a laser--. (emphasis added).
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-10 of U.S. Patent No. 10,978,304 (Pat-304). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-5 and 8-10 of U.S. Patent No. 10,978,304 (Pat-304) anticipate claims 1-5 and 8-10 of the instant application as follows.
For example, regarding claim 1, claim 1 of Pat-304 teaches an indirect heating method using a laser (line 1), comprising: a first process of adjacently placing a first material structure containing metal and a second material structure containing inorganic material (lines 2-4); and 5a second process of directly heating the first material structure to indirectly heat the second material structure adjacent to the first material structure by radiating the laser to the first material structure (lines 5-9), wherein the first process includes: forming an insulating film within a trench implemented in a device structure and forming, 10as the second material structure, a channel film of a second material on the insulating film within the trench (lines 10-14); and after forming the channel film, forming, as the first material structure, a core portion of a first material filing an empty space within the trench and a laser receiving pad of the first material on a top surface of the device structure to be connected to the core portion (lines 15-19), and 15wherein the second process includes heating or melting the second material by radiating the laser onto the laser receiving pad to reduce a resistance of the channel film (lines 20-22). Note that the various dependent claims 2-4 of the instant application are anticipated by/obvious in view of claims 2-4 of the conflicting patent (Pat-304).
For example, regarding claim 5, claim 5 of Pat-304 teaches a5an indirect heating method using the laser (line 1), comprising: a first process of adjacently placing a first material structure containing metal and a second material structure containing inorganic material (lines 2-4); and a second process of directly heating the first material structure to indirectly heat the second material structure adjacent to the first material structure by radiating the laser to the first material 10structure (lines 5-9), wherein the first process includes: forming a bottom electrode within a trench implemented in a device structure (lines 10-12); forming, as the second material structure, a dielectric film of a second material on the bottom electrode within the trench (lines 13-15); and 15forming, as the first material structure, a top electrode of a first material on the dielectric film within the trench and a laser receiving pad of the first material on a top surface of the device structure to be connected to the top electrode (lines 16-20), and wherein the second process includes heating or melting the second material by radiating the laser onto the laser receiving pad to increase a dielectric constant of the dielectric film (lines 21-24).  
For example, regarding claim 8, claim 8 of Pat-304 teaches an indirect heating method using a laser (line 1), comprising: a first process of adjacently placing a first material structure containing metal and a second material structure containing inorganic material (lines 2-4); and 10a second process of directly heating the first material structure to indirectly heat the second material structure adjacent to the first material structure by radiating the laser to the first material structure (lines 5-9), wherein the first process includes: forming a gate oxide film to form a transistor structure of a memory device (lines 10-12); 15forming, as the second material structure, a polysilicon film on the gate oxide film (lines 13-14); and sequentially forming, as the first material structure, a titanium nitride (TiN) film, a tungsten nitride (WN) film, a tungsten silicide (WSi) film, or a tantalum nitride (TaN) film and a tungsten (W) film on the polysilicon film (lines 15-19), and wherein the second process includes heating or melting at least a part of the polysilicon 20film by radiating the laser onto the tungsten film to reduce an equivalent oxide thickness (EOT) of the transistor (lines 20-23).  
For example, regarding claim 9, claim 9 of Pat-304 teaches an indirect heating method using a laser (line 1), comprising: 16a first process of adjacently placing a first material structure containing metal and a second material structure containing inorganic material (lines 2-4); and a second process of directly heating the first material structure to indirectly heat the second material structure adjacent to the first material structure by radiating the laser to the first material 5structure (lines 5-9), wherein the first process includes: forming, as the second material structure, a dielectric film to form a transistor structure of a logic device (lines 10-12); and sequentially forming, as the first material structure, a titanium nitride (TiN) film and a 10tungsten (W) film on a polysilicon film (lines 13-15), and wherein the second process includes heating or melting at least a part of the polysilicon film by radiating the laser onto the tungsten film to reduce an equivalent oxide thickness (EOT) of the transistor (lines 16-19).  
For example, regarding claim 10, claim 10 of Pat-304 teaches a15an indirect heating method using a laser (line 1), comprising: a first process of adjacently placing a first material structure containing metal and a second material structure containing inorganic material (lines 2-4); and a second process of directly heating the first material structure to indirectly heat the second material structure adjacent to the first material structure by radiating the laser to the first material 20structure (lines 5-9), wherein the first process includes forming, as the second material structure, a photosensitive film on the first material structure (lines 10-12), and wherein the second process includes baking the photosensitive film by radiating the laser 17onto the first material structure (lines 13-15).
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        May 6, 2022